                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

    IN RE EX PARTE EMERGENCY PETITION
    OF HAPAG-LLOYD
    AKTIENGESELLSCHAFT,                                        CIVIL ACTION NO.: 4:18-cv-304
    FOR DISCOVERY IN AID OF FOREIGN
    PROCEEDINGS PURSUANT TO 28 U.S.C.
    § 1782


                                                ORDER

        Petitioner Hapag-Lloyd Aktiengesellschaft initiated this civil action on December 19,

2018, by filing a Petition for an order, pursuant to 28 U.S.C. § 1782, issuing a subpoena to the

Master of a vessel that was scheduled to call at a nearby terminal on or about December 20, 2018.

(Doc. 1.) On December 19, 2018, the Court granted the Petition, (doc. 4), and a subpoena was

issued commanding that certain discovery activities be permitted to occur on December 19, 2018

and December 20, 2019, (doc. 5, p. 1). 1 Almost five months having passed from the dates the

subpoena was to be executed and there being no further action requested from the Court (either in

the Petition or through some additional filing), the Court DIRECTS the Clerk of Court to CLOSE

this case.

        SO ORDERED this 9th day of May, 2019.




                                          R. STAN BAKER
                                          UNITED STATES DISTRICT JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA


1
  In the Order granting the Petition, the Court retained jurisdiction over this matter as necessary to enforce
the terms of discovery authorized by the Order. (Doc. 4, p. 2.) No further involvement of any kind,
however, was ever requested from the Court.
